Title: From Thomas Jefferson to George Jefferson, 14 November 1805
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Washington Nov. 14. 05
                  
                  Mr. Freeman my manager at Monticello in the place of Lilly being new in the business, has improperly applied to you for nail rod. I pray you not to supply it, as it’s high price at Richmond would take away all profit from the manufacture. I have ordered it from Philadelphia & it must now be on the way. if you have not lately sent up some coal for the smith at Monticello, I would thank you to send a hogshead as the mill irons wait for it. would it not go better in a hogshead. Affectionate salutations
                  
                     Th: Jefferson 
                     
                  
               